Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-2, 6, 9, 12, 16-17, 21, 24, 26, 30-31, 33, 38 and 41-45 are pending. Claims 3-5, 7-8, 10-11, 13-15, 18-20, 22-23, 25, 27-29, 32, 34-37, 39-40 and 46-57 have been cancelled. Claims 16-17, 21, 24, 26, 30-31, 33, 38 and 41-45 have been withdrawn due to non-elected claims. Claims 1-2, 6, 9 and 12 have been examined.

Election/Restriction
Applicant’s election with traverse of Group I, claims 1-2, 6, 9 and 12 in the reply filed on 08/12/2022 is acknowledged.
Applicant argued that Groups I-III recite the limitation of "passing magnetic particles over the sensor after passing the query samples over the sensor”, which is part of the special technical feature of the method; Jung does not teach these features.
These arguments are found not persuasive. Specifically, it is well known it the art that magnetic particles can be passed over a sensor after passing a sample and other reagent as evidenced by Sinha et al. (US20180067094A1) (Para. [0055]) as discussed in detail below in the 103 rejection. In addition, the biomolecule recited in the method of Groups I-III comprises different components, therefore the sensor in the method of Groups I-III are different. Furthermore, claim 1 of Group I recites “passing magnetic particles over the sensor after passing the query sample over the sensor”. Claim 16 of Group II recites “passing magnetic particles over the sensor after passing the mixture (the query sample and the antibody) over the sensor”. Claim 30 of Group III recites “passing magnetic particles over the sensor after passing the reporter protein over the sensor”. These steps are different from each other. Therefore these steps are not shared special technical features among Groups I-III. For these reason, the restriction requirement is still deemed proper and is therefore made FINAL.

Priority
This application, Serial No. 16/770,195 (PGPub: US20210131989A1) was filed 06/05/2020. This application is a 371 of PCT/US2019/043766 filed on 07/26/2019, which claims benefit of U.S. Provisional Patent Application 62/711,396 filed 07/27/2018.

Information Disclosure Statements
The Information Disclosure Statements filed on 06/05/2020, 04/09/2021, 06/22/2021, 05/23/2022, 06/23/2022 and 08/02/2022 have been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “using at least one reference resistor to perform phase-sensitive solution of resistance change of the GMR sensor”. It is unclear what the term “phase-sensitive solution of resistance change” is referring to. The specification does not provide more details about this term. For the purpose of compact prosecution the examiner is interpreting the claim language “using at least one reference resistor to perform phase-sensitive solution of resistance change of the GMR sensor” as “using at least one reference resistor to perform resistance change of the GMR sensor”. Clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu (US20160011182A1, listed in IDS dated 06/05/2020) in view of Sinha et al. (US20180067094A1, pub date: 03/08/2018; listed in IDS dated 06/05/2020). 
Regarding claim 1, Qiu teaches throughout the publication methods, systems and programing for substance detection with a magnetic sensor (Abstract).
In detail, Qiu teaches a method of detecting the presence of an analyte in a query sample (Para. [0003]: methods for substance detection) comprising: 
providing a sensor comprising a biomolecule disposed on a polymer-coated surface of a giant magnetoresistance (GMR) sensor (Para. [0057]: the chip may be a biochip coated with the catalytic DNA strands each of which is bound to a substrate DNA strand; Para. [0058]: strands 310 may be immobilized on the chip based on covalent linking which may be accomplished via silane based PEG or polyethylene glycol; Para. [0068] and Fig. 4: a chip having a base 443 and a magnetic sensor 445, e.g. a GMR sensor, may be formed onto the base 443), the biomolecule comprising: 
a cleavable portion covalently bound to the biomolecule, cleavage being catalyzed by the presence of the analyte in the query sample (Fig. 21 and Para. [0061]; FIG. 21 illustrates an exemplary process for detecting metal ions based on substrate and catalytic DNA strands; a ribonucleic acid (RNA) linked substrate strand 2102 is bound to a catalytic DNA strand 2106. The substrate strand 2102 has an RNA linkage 2104, so that once a sample of liquid including some specific metal ion 2110 is in contact with the strands, the substrate strand 2102 can break at the RNA linkage 2104 to cause a fragment 2103 of the substrate strand 2102 to flow away. The reason is that a catalytic DNA strand 2106 works as an enzyme to promote a hydrolytic cleavage of the substrate strand 2102 and then release the fragment into the liquid sample. But the hydrolytic reaction rate is extremely slow and negligible unless and until the specific metal ions 2110 are present to significantly increases the activity of the catalytic DNA strand 2106 and make the hydrolytic reaction happen practically), and 
a receptor associated with the cleavable portion of the biomolecule, the receptor being capable of binding a magnetic nanoparticle (Para. [0061]: the substrate strand 2102 has a magnetic nanoparticle (MNP) 2108 attached to its end; Para. [0060]: an MNP can be attached to a second (nucleic acid) NA strand via covalent binding or other similarly strong binding approach. The linking strategies may include but not limited to: (1) Streptavidin (or just avidin)—Biotin; (2)—NHS functionalized MNP to bind with —NH2 functionalized second (nucleic acid) NA strand; (3)—Sulfo SMCC functionalized MNP to bind with —HS functionalized second NA strand; (4) antibody functionalized MNP to bind with its corresponding antigen/antibody labeled second NA strand);
passing the query sample over the sensor, thereby allowing cleavage and removal of the cleavable portion with the associated receptor from the biomolecule if the analyte is present (Para. [0061] and Fig. 21: a sample of liquid including some specific metal ion 2110 is in contact with the strands, the substrate strand 2102 can break at the RNA linkage 2104 to cause a fragment 2103 of the substrate strand 2102 to flow away); 
detecting the presence of the analyte in the query sample by measuring resistance change of the GMR sensor based on determining resistance before and after passing magnetic particles over the sensor (Para. [0056]: an amount of the metal ions 303 in the sample is proportional to an amount of magnetic particles moving out of proximity to the magnetic sensor 305, and is thus proportional to a signal reduction of the magnetic field sensed by the magnetic sensor 305. An amount of the metal ions 303 in the sample can be determined based on the sensed signal reduction and a predetermined relationship between signal reductions and metal ion amounts).
Qiu teaches the magnetic particles are attached to the biomolecules before adding the sample, therefore, Qiu does not specifically teach the step of passing magnetic particles over the sensor after passing the query sample over the sensor.
Sinha teaches a method of detecting a metal ion in a protein-containing sample (Abstract). Sinha teaches the isolated metal ions can be quantitatively detected using any bioassay such as GMR (Para. [0021]). Sinha also cited Qiu as an example of using GMR platform (Para. [0021], [0031]) and other conventional GMR detection motifs may be used (Para. [0031]). 
In detail, Sinha teaches DNAzyme-based assay to detect heavy metals (Para. [0052]-[0055]). Specifically, Sinha teaches DNAzyme sensors were dissolved in reaction buffer, the solution was added to the reaction chamber and the reaction was initiated by adding 0.85 μL of heavy metal ion solution. The reaction was allowed to proceed for 15 minutes and then the solution was removed from the reaction chamber via pipette. The reaction chamber was washed twice to remove residual cleaved substrate and excess DNAzyme sensor (Para. [0054]). Sinha further teaches that to detect using GMR, streptavidin coated magnetic nanoparticle was added to the reaction chamber and signal detected and recorded using a GMR device. FIGS. 8A and 8B show the detection of lead and uranium using the GMR sensors (Para. [0055]). Therefore Sinha teaches the step of passing magnetic particles over the sensor after passing the query sample over the sensor.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Qiu, wherein the magnetic particles are attached to the biomolecule before adding the sample, to add magnetic particles over the sensor after passing the query sample over the sensor, as taught by Sinha, to arrive at the claimed invention. Since Sinha teaches magnetic particles can be added either before adding the sample (citation of Qiu, Para. [0021]) or after add the sample (Para. [0055]), one having ordinary skill in the art would have been motivated to make such a change as a mere alternative and functionally equivalent detecting the magnetic particles on the GMR senor and since the same expected detection of magnetic particles would have been obtained. The use of alternative and functionally equivalent techniques would have been desirable to those of ordinary skill in the art based on the desired order of when magnetic particles are being added.
One of skill in the art would have a reasonable expectation of success in combining Qiu with Sinha because both are directed to a method of using metal ion activated enzyme to cleave a portion of the immobilized biomolecule and using GMR to detect magnetic particles.

Regarding claim 6, Qiu in view of Sinha teaches the method wherein the analyte is a metal ion (Qiu, Para. [0001]: metal ion isolation and detection).

Regarding claim 9, Qiu in view of Sinha teaches the method wherein: 
(a) the biomolecule is double stranded DNA (dsDNA) (Qiu, Para. [0057]: the chip may be a biochip coated with the catalytic DNA strands each of which is bound to a substrate DNA strand), 
(b) the receptor is covalently bound to one of the two strands of the dsDNA (Qiu, Para. [0060]: an MNP can be attached to a second (nucleic acid) NA strand via covalent binding or other similarly strong binding approach. The linking strategies may include but not limited to: (1) Streptavidin (or just avidin)—Biotin); and/or 
(c) the dsDNA comprises a DNAzyme, the DNAzyme activated by the metal ion (Qiu, Fig. 21 and Para. [0061]; FIG. 21 illustrates an exemplary process for detecting metal ions based on substrate and catalytic DNA strands; a ribonucleic acid (RNA) linked substrate strand 2102 is bound to a catalytic DNA strand 2106. The substrate strand 2102 has an RNA linkage 2104, so that once a sample of liquid including some specific metal ion 2110 is in contact with the strands, the substrate strand 2102 can break at the RNA linkage 2104 to cause a fragment 2103 of the substrate strand 2102 to flow away. Sinha, Para. [0052]-[0055]: DNAzyme-based assay to detect heavy metals).

Regarding claim 12, Qiu in view of Sinha teaches the method wherein determining resistance change of the GMR sensor comprises using at least one reference resistor to perform phase-sensitive solution of resistance change of the GMR sensor (Qiu, Para. [0048]: to utilize the GMR effect, a spin valve structure is usually built by fixing one layer's magnetization and let the other one to rotate freely. The fixed layer is called the reference layer and the rotatable layer is called freelayer. The reference layer may be confined by an antiferromagnetic layer (comprising PtMn or IrMn) directly or indirectly through a so-called SAF (synthetic antiferromagnetic) structure. When the spin valve GMR sensor senses a magnetic field, the freelayer will rotate so that GMR resistance is changed). As outlined in the above 112 (b) rejection, it is unclear what the term “phase-sensitive solution of resistance change” is referring to. For the purpose of compact prosecution the examiner is interpreting the claim language “using at least one reference resistor to perform phase-sensitive solution of resistance change of the GMR sensor” as “using at least one reference resistor to perform resistance change of the GMR sensor”.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Qiu (US20160011182A1) in view of Sinha et al. (US20180067094A1), as applied to claim 1 above, further in view of Ikeda (US20080284419A1).
Regarding claim 2, Qiu in view of Sinha teaches the method according to claim 1 as outlined above, Qiu in view of Sinha teaches the method further comprising: 
(a) calculating a concentration of analyte in the query sample based on the resistance change of the GMR sensor (Qiu, Para. [0047]: a GMR sensor is one type of magnetic field sensors that utilize a giant magnetoresistance effect: when there are two magnetic layers separated by one thin nonmagnetic layer, their relative magnetization directions (parallel or antiparallel) result in different resistance states; Qiu, Para. [0056]: an amount of the metal ions 303 in the sample is proportional to an amount of magnetic particles moving out of proximity to the magnetic sensor 305, and is thus proportional to a signal reduction of the magnetic field sensed by the magnetic sensor 305); 
(b) performing a buffer wash over the sensor prior to passing the query sample over the sensor (Qiu Para. [0096]: some liquid other than the sample needs to be added onto the sensing device to activate the sensing device before adding the sample); 
(c) performing a buffer wash over the sensor after passing the query sample over the sensor but before passing the magnetic particles over the sensor (Sinha, Para. [0054]: the reaction chamber was washed twice with 85 μL of reaction buffer to remove residual cleaved substrate).
Qiu in view of Sinha does not specifically teach the method further comprising:
(d) performing a buffer wash over the sensor after passing the magnetic particles over the sensor.
Ikeda teaches two GMR films are used to detect magnetic particles (Para. [0004]). Ikeda teaches a solution that contains magnetic particles modified by a specimen DNA, which is a target material may be dropped on the detector; Magnetic particles that are not immobilized are removed from the detector by cleaning, and a magnetic particle measurement is conducted (Para. [0053]). Therefore Ikeda teaches performing a buffer wash over the sensor after passing the magnetic particles over the sensor.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Qiu in view of Sinha, to add a step of performing a buffer wash over the sensor after passing the magnetic particles over the sensor, as taught by Ikeda, for the purpose of removing not immobilized magnetic particles from the detector as taught by Ikeda (Ikeda, Para. [0053]) so that the detection will be more accurate.
One of skill in the art would have a reasonable expectation of success in combining Qiu in view of Sinha with Ikeda because both are directed to a method of using GMR to detect magnetic particles.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 6, 9 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 9-12 of copending Application No. 17/793,136 (hereinafter ‘136). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, ‘136 claim 1 teaches all the limitations of the instant claim 1.

Regarding claim 2, ‘136 teaches the method further comprising:
(a) calculating a concentration of analyte in the query sample based on the resistance change of the GMR sensor (‘136, claim 2); 
(b) performing a buffer wash over the sensor prior to passing the query sample over the sensor (‘136, claim 3); 
(c) performing a buffer wash over the sensor after passing the query sample over the sensor but before passing the magnetic particles over the sensor (‘136, claim 4).
(d) performing a buffer wash over the sensor after passing the magnetic particles over the sensor (‘136, claim 5).

Regarding claim 6, ‘136 teaches the method wherein the analyte is a metal ion (‘136, claim 6).

Regarding claim 9, ‘136 teaches the method wherein: 
(a) the biomolecule is double stranded DNA (dsDNA) (‘136, claim 9), 
(b) the receptor is covalently bound to one of the two strands of the dsDNA (‘136, claim 10); and/or 
(c) the dsDNA comprises a DNAzyme, the DNAzyme activated by the metal ion (‘136, claim 11).

Regarding claim 12, ‘136 teaches the method wherein determining resistance change of the GMR sensor comprises using at least one reference resistor to perform phase-sensitive solution of resistance change of the GMR sensor (‘136, claim 12). As outlined in the above 112 (b) rejection, it is unclear what the term “phase-sensitive solution of resistance change” is referring to. For the purpose of compact prosecution the examiner is interpreting the claim language “using at least one reference resistor to perform phase-sensitive solution of resistance change of the GMR sensor” as “using at least one reference resistor to perform resistance change of the GMR sensor”.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy NGUYEN can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYAN ZOU/           Examiner, Art Unit 1677                                                                                                                                                                                             

/REBECCA M GIERE/Primary Examiner, Art Unit 1677